J-S13021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    MILIK EMIL PINNOCK                         :
                                               :
                       Appellant               :      No. 1543 MDA 2021

             Appeal from the PCRA Order Entered November 2, 2021
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0006227-2017


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                            FILED SEPTEMBER 07, 2022

        Appellant, Milik Emil Pinnock, appeals pro se from the order entered in

the Lancaster County Court of Common Pleas, which dismissed his first

petition filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        This Court has summarized the relevant facts and procedural history of

this case as follows:

           On October 6, 2017, the Honorable Howard F. Knisely
           signed an order authorizing installation of a global
           positioning system ([“]GPS[”]) mobile tracking device on
           the Honda Accord owned by Appellant. The application and
           affidavit presented to Judge Knisely asserted there was
           probable cause to believe Appellant’s vehicle was involved
           in or connected to criminal activity, specifically, the sale of
           cocaine purchased in Philadelphia[, Pennsylvania,] but
           distributed within Lancaster[, Pennsylvania]. [On October
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S13021-22


       9, 2017, t]he GPS tracker was installed on the vehicle….
       That day, Appellant’s vehicle traveled to and from
       Philadelphia.

       On October 10, 2017, at approximately 1:10 p.m., members
       of the Lancaster County Drug Task Force seized Appellant,
       searched his vehicle and entered his residence at 541 North
       Plum Street in the City of Lancaster pursuant to a valid
       search warrant.      During the search of the residence,
       [d]etectives located approximately 263.34 grams of
       cocaine, $1,073.00 in U.S. currency, two digital gram
       scales, sandwich bags, and a gallon size bag and two quart
       size bags with cocaine residue. The seizure and arrest of
       Appellant resulted in the Commonwealth obtaining
       additional controlled substances on his person. Subsequent
       to his arrest, Appellant was administered his Miranda [v.
       Arizona, 384 U.S. 436 (1966),] warnings by Detective
       Jason Zeigler of the Drug Task Force, waived his rights, and
       ultimately provided a statement admitting the cocaine,
       paraphernalia and money were his and that he was selling
       cocaine.

       Based upon his incriminating statements and the evidence
       seized from his residence and person, [the Commonwealth
       charged] Appellant…with [possession with intent to deliver]
       cocaine, and possession of drug paraphernalia[.]

                               *    *    *


       [Thereafter,] Appellant filed multiple omnibus pre-trial
       motions.… Specifically, Appellant moved to suppress the
       controlled substances and paraphernalia seized from his
       person and residence[.] [The trial court held a suppression
       hearing on July 13, 2018, to address Appellant’s various
       claims and ultimately denied Appellant’s motion to suppress
       on October 2, 2018.]

       On January 25, 2019, Appellant appeared before the [court]
       for a stipulated bench trial. [That same day, the trial court
       found Appellant guilty of both charges].

                               *    *    *



                                   -2-
J-S13021-22


          [The court sentenced Appellant on May 3, 2019, to] a
          sentence of 7 to 14 years’ incarceration in a state
          correctional institution for the PWID conviction. [The court
          only imposed costs for the possession of drug paraphernalia
          conviction.]

Commonwealth v. Pinnock, No. 900 MDA 2019, unpublished memorandum

at 1-3 (Pa.Super. filed Mar. 18, 2020) (quoting Trial Court Opinion, 6/28/19,

at 1-5) (footnote omitted), appeal denied, ___ Pa. ___, 240 A.3d 462 (2020).

This Court affirmed the judgment of sentence on March 18, 2020, and our

Supreme Court denied Appellant’s petition for allowance of appeal on October

19, 2020. See id.

       On March 3, 2021, Appellant pro se filed a timely first PCRA petition.

The   court appointed counsel           who,   on July 13, 2021, submitted a

Turner/Finley2 “no-merit” letter and petition to withdraw as counsel. The

PCRA court issued notice of its intent to dismiss on July 20, 2021, per

Pa.R.Crim.P. 907.3 Appellant filed a pro se response on August 9, 2021. On

November 2, 2021, the court dismissed the PCRA petition and granted counsel

leave to withdraw.       This timely appeal followed.   The court did not direct

Appellant to file a concise statement in accordance with Pa.R.A.P. 1925(b),

and Appellant filed none.



____________________________________________


2 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

3 On August 5, 2021, Appellant filed a premature notice of appeal from the
court’s Rule 907 notice. This Court quashed the appeal as interlocutory.

                                           -3-
J-S13021-22


       Appellant raises the following issues on appeal:

          (1) Did [the] trial judge commit legal error by the denial to
          allow the defense to challenge the whole affidavit of
          probable cause presented at the suppression hearing.

          (2) Was [Appellant’s] “due process” violated by the
          suppression court by in chambers ruling of limited
          questioning of the police affiant in this matter.

          (3) Was trial counsel ineffective for not objecting to the
          allowing of trial suppression court to exclude defense
          counsel from challenging the whole affidavit of probable
          cause d[ur]ing suppression hearing held on July 13, 2018.

          (4) Was defense counsel ineffective for not spelling out
          within his omnibus motion to suppress the reliability of
          information received from confidential informants within this
          matter.

          (5) Was the trial court in violation of [Appellant’s] “due
          process” by [the trial] court’s ruling of questioning affidavit
          of probable cause information received from confidential
          informants to create probable causes in this matter.

(Appellant’s Brief at unnumbered pages 1-3) (issues renumbered).4

       Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795


____________________________________________


4 Reading Appellant’s pro se brief, it appears that his issues fall into two main
categories of claims. First, that the trial court erred and abused its discretion
with respect to its rulings during and after the suppression hearing
(“suppression court errors”), and second, that trial counsel rendered
ineffective assistance with respect to the hearing (“trial counsel’s
ineffectiveness”).    We therefore analyze these two main issues and
incorporate all of the individual arguments raised by Appellant.

                                           -4-
J-S13021-22


(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We give no such deference, however, to the court’s legal conclusions.

Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super. 2012).

      In his claims related to the alleged suppression court errors, Appellant

argues that the court “intentionally set out to handicap the defense before the

commencement of the suppression hearing...with 1 hour meeting in chambers

off the record by perfecting a common plan and scheme to not allow the

defense to question the whole affidavit of probable cause.” (Appellant’s Brief

at unnumbered page 4). Appellant claims the court abused its discretion by

thereafter   limiting   counsel’s   questioning   and   restricting   Appellant’s

questioning of the detective/affiant concerning the confidential informant.

Specifically, Appellant insists the court should have permitted him to further

investigate the informant’s reliability to demonstrate a lack of probable cause

to justify issuance of the search warrant. (Id. at unnumbered pages 4, 12-

15). Appellant further asserts that the court violated his due process rights

by holding the meeting in chambers prior to the suppression hearing. (Id. at

unnumbered pages 25-27). We disagree.

      Preliminarily:

         To be eligible for relief under the PCRA, a petitioner must
         establish that his allegations have not been previously
         litigated or waived. See 42 Pa.C.S. § 9543(a)(3). An issue
         is deemed finally litigated for purposes of the PCRA if the

                                      -5-
J-S13021-22


         “highest appellate court in which the petitioner could have
         had review as a matter of right has ruled on the merits of
         the issue.” 42 Pa.C.S. § 9544(a)(2). If the allegations of
         error have not been previously litigated, a petitioner must
         also demonstrate that those allegations have not been
         waived. An allegation is deemed waived “if the petitioner
         could have raised it but failed to do so before trial, at trial,
         during unitary review, on appeal or in a prior state
         postconviction proceeding.” 42 Pa.C.S. § 9544(b).

Commonwealth v. Ford, 570 Pa. 378, 383, 809 A.2d 325, 328 (2002).

      Here, the PCRA court found that Appellant was not entitled to relief on

his alleged suppression court errors because those claims had been previously

litigated. Specifically, the court explained:

         [Appellant claims that the trial court erred] with respect to
         limitations placed on trial counsel’s cross-examination of
         Detective Weber during the [s]uppression [h]earing with
         regard to matters outside the four corners of the relevant
         affidavits. Each issue ultimately questions whether either
         relevant affidavit (the affidavit supporting the October 10,
         2017 search warrant and the affidavit supporting the
         application for installation of the GPS device) contained
         sufficient facts to establish probable cause. The record in
         this matter clearly shows that [Appellant] has previously
         litigated these issues fully, both in the trial court and on
         direct appeal; they are not, therefore, subject to this
         [c]ourt’s collateral review under the PCRA. 42 Pa.C.S.A. §
         9544(a). By [Appellant’s] own admission, and evident from
         the face of the several omnibus motions, trial counsel did
         specifically request permission to cross-examine Detective
         Weber, the affiant and witness at the [s]uppression
         [h]earing, on matters outside the four corners of the
         affidavits used in support of probable cause. After hearing
         argument, the [c]ourt denied the request on its merits.
         Thereafter, [Appellant] pursued a direct appeal with the
         Superior Court, alleging trial court error in this regard. The
         Superior Court reviewed the matter on the merits and
         affirmed, adopting as its own this [c]ourt’s [o]pinion of June
         28, 2019. Specifically, the Superior Court held that


                                      -6-
J-S13021-22


              we agree that the trial court did not err in denying
              [Appellant]’s motion to suppress because both the
              affidavit in support of the order authorizing
              installation of a GPS on [Appellant]’s car and the
              affidavit in support of the October 10, 2017 search
              warrant were supported by probable cause. We also
              note, based upon our review, we are satisfied that the
              affidavit of probable cause did not contain material
              omissions that undermined or invalidated the October
              10, 2017 search warrant.

          Moreover, the Superior Court elaborated in a footnote that
          “the alleged omissions cited by [Appellant] were not ‘highly
          relevant’ to the magistrate’s finding of probable cause.” The
          Supreme Court of Pennsylvania affirmed, denying allocatur
          on October 20, 2020. Having exhausted his appeals on the
          merits of these issues, [Appellant] is statutorily precluded
          from relitigating them here in the post conviction context,
          and the [c]ourt will not consider [these] issues on this
          collateral review.

(PCRA Court Opinion, 11/2/21, at 9-10) (footnote, quotation marks, and

citation omitted). We agree with the PCRA court that Appellant is not entitled

to relief where his alleged suppression court errors were previously litigated.

See Ford, supra.5

       Regarding his claims of trial counsel’s ineffectiveness, Appellant argues

trial counsel failed to challenge the reliability of information received from


____________________________________________


5 To the extent that Appellant’s claim concerns specific rulings of the trial
court, rather than the court’s denial of the motion to suppress generally, we
conclude that he has waived this argument. Prior to the suppression hearing,
the court conducted a hearing in chambers to determine the scope of
questions potentially related to the identity of a confidential informant. (See
N.T. Suppression Hearing, 7/13/18, at 4-6). Appellant did not challenge the
propriety of the in chambers meeting or the court’s ruling about limiting
specific lines of inquiry before the trial court or on direct appeal. Thus, this
specific claim of error is waived on appeal. See Ford, supra.

                                           -7-
J-S13021-22


confidential informants. Appellant asserts that although counsel filed three

omnibus pretrial motions, each motion lacked particularity and did not attempt

to overcome the informant’s privilege or compel production of the informant.

(Appellant’s Brief at unnumbered pages 11, 17). Appellant further alleges

counsel was ineffective for not objecting to the trial court’s ruling that limited

the lines of questioning concerning the identity of the confidential informant.

(Id. at unnumbered page 19). Appellant suggests that if counsel had been

permitted to ask questions about the confidential informant, he could have

established that the informant was not reliable. In the absence of reliable

corroboration from the informant, Appellant submits the affidavit would lack

probable cause and the results of the search would have been suppressed.

(Id. at unnumbered pages 19-21). Appellant concludes trial counsel rendered

ineffective assistance, and this Court must grant relief. We disagree.

      “Counsel   is   presumed    to   have   rendered    effective   assistance.”

Commonwealth v. Hopkins, 231 A.3d 855, 871 (Pa.Super. 2020), appeal

denied, ___ Pa. ___, 242 A.3d 908 (2020).

         [T]o establish a claim of ineffective assistance of counsel, a
         defendant must show, by a preponderance of the evidence,
         ineffective assistance of counsel which, in the circumstances
         of the particular case, so undermined the truth-determining
         process that no reliable adjudication of guilt or innocence
         could have taken place. The burden is on the defendant to
         prove all three of the following prongs: (1) the underlying
         claim is of arguable merit; (2) that counsel had no
         reasonable strategic basis for his or her action or inaction;
         and (3) but for the errors and omissions of counsel, there is
         a reasonable probability that the outcome of the
         proceedings would have been different.

                                       -8-
J-S13021-22



Commonwealth v. Sandusky, 203 A.3d 1033, 1043 (Pa.Super. 2019),

appeal denied, 654 Pa. 568, 216 A.3d 1029 (2019) (internal citations and

quotation marks omitted).   The failure to satisfy any prong of the test for

ineffectiveness will cause the claim to fail. Commonwealth v. Chmiel, 612

Pa. 333, 30 A.3d 1111 (2011).

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit[.]” Commonwealth

v. Smith, 167 A.3d 782, 788 (Pa.Super. 2017), appeal denied, 645 Pa. 175,

179 A.3d 6 (2018) (quoting Commonwealth v. Pierce, 537 Pa. 514, 524,

645 A.2d 189, 194 (1994)). “Counsel cannot be found ineffective for failing

to pursue a baseless or meritless claim.” Commonwealth v. Poplawski,

852 A.2d 323, 327 (Pa.Super. 2004).

      “Once this threshold is met we apply the ‘reasonable basis’ test to

determine whether counsel’s chosen course was designed to effectuate his

client’s interests.”   Commonwealth v. Kelley, 136 A.3d 1007, 1012

(Pa.Super. 2016) (quoting Pierce, supra at 524, 645 A.2d at 194-95).

         The test for deciding whether counsel had a reasonable
         basis for his action or inaction is whether no competent
         counsel would have chosen that action or inaction, or, the
         alternative, not chosen, offered a significantly greater
         potential chance of success. Counsel’s decisions will be
         considered reasonable if they effectuated his client’s
         interests.   We do not employ a hindsight analysis in
         comparing trial counsel’s actions with other efforts he may
         have taken.

                                    -9-
J-S13021-22



Commonwealth v. King, 259 A.3d 511, 520 (Pa.Super. 2021) (quoting

Sandusky, supra at 1043-44).

      “To demonstrate prejudice, the petitioner must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceedings would have been different. [A] reasonable probability is a

probability that is sufficient to undermine confidence in the outcome of the

proceeding.” Commonwealth v. Spotz, 624 Pa. 4, 33-34, 84 A.3d 294, 312

(2014) (internal citations and quotation marks omitted).           “[A] criminal

defendant alleging prejudice must show that counsel’s errors were so serious

as to deprive the defendant of a fair trial, a trial whose result is reliable.”

Hopkins, supra at 876 (quoting Commonwealth v. Chambers, 570 Pa. 3,

22, 807 A.2d 872, 883 (2002)).

      Here, the PCRA court explained:

         [Appellant’s] first ineffective assistance claim is that trial
         counsel ran afoul of Pa.R.Crim.P. 581(d) by failing to specify
         in sufficient detail the evidence sought to be suppressed.
         This issue is meritless. The record clearly reflects that trial
         counsel filed, supplemented, and thoroughly briefed and
         argued a detailed omnibus pretrial motion seeking to
         suppress specific evidence recovered (1) from information
         gathered by the GPS tracking device placed on [Appellant’s]
         vehicle, (2) during the search of [Appellant’s] home, (3)
         from [Appellant’s] person during the search of his home,
         and (4) pursuant to information provided by [Appellant] in
         statements made while he was in police custody. See Def.
         Omn. Mot. (January 24, 2018); Def. Suppl. Omn. Mot.
         (March 12, 2018); Def. Second Suppl. Omn. Mot. (May 18,
         2018); Def. Mem. in Supp. of Omn. Mot (September 14,
         2018); see also N.T., Suppression Hearing, July 13, 2018.
         Moreover, even if trial counsel could have been more

                                     - 10 -
J-S13021-22


       specific in the various omnibus pretrial motions to suppress,
       such greater specificity would have had no effect on the
       outcome of the motions to suppress; the [c]ourt
       determined, and the Superior Court affirmed, that both
       relevant affidavits were based on sufficient indicia of
       probable cause. Therefore, [Appellant] cannot show he was
       prejudiced even if his allegation had any basis in fact.

                                 *     *      *

       [Appellant] claims that in addition to the suppression
       motions, trial counsel should have filed a separate motion
       challenging the reliability of the two [confidential
       informants], and further claiming other deliberate
       misstatements allegedly contained in the relevant
       affidavits.6 An examination of the transcript from the
       Suppression Hearing, however, indicates that while trial
       counsel may not have filed a written challenge to the
       confidential informants and the veracity of the statements
       in the affidavits, trial counsel did raise these issues orally on
       July 13, 2018, in a conference with the [c]ourt prior to the
       Suppression Hearing. Before the formal hearing in the
       courtroom, the [c]ourt spent approximately an hour in
       Chambers with the Commonwealth and [Appellant’s] trial
       counsel, hearing argument and ruling upon matters raised
       by the defense. After the conference but before witness
       testimony, counsel memorialized the [c]ourt’s various
       rulings for the record.7 Defense counsel’s remarks clearly
       reveal that he specifically raised with the [c]ourt the issues
       of alleged material omissions and misstatements regarding
       the [confidential informants] in the affidavits. Specifically,
       trial counsel noted for the record that

          it is my understanding...that the list of material
          omissions and misstatements that was presented in
          chambers to give specific notice to the Commonwealth
          included several items, some of which the [c]ourt is
          permitting to be addressed at this hearing, some of
          which the [c]ourt is not permitting to be addressed.

       N.T., Suppression Hearing, at 5. The [c]ourt found the
       omissions and misstatements alleged by defense counsel to
       be immaterial to the finding of probable cause. Although
       ultimately unsuccessful, [Appellant’s] trial counsel did

                                     - 11 -
J-S13021-22


        indeed raise and advocate the positions [Appellant] claims
        he should have done, and this ineffective assistance claim is
        therefore moot.

           6 [Appellant] never specifies exactly what he would
           have had trial counsel claim was omitted or misstated
           in the affidavits; rather, [Appellant’s] complaint with
           trial counsel seems to be that he did not push hard
           enough to find out information about the [Confidential
           Informants]. He provides no basis in fact for a reason
           to believe that Detective Weber, the affiant in both the
           application for the search warrant and the application
           for the GPS mobile tracking device, made deliberate
           misstatements or exhibited a reckless disregard for
           the truth.

           7 [Appellant] seems to believe, mistakenly, that his
           counsel entered into some sort of agreement with the
           Commonwealth during the [c]hambers conference.
           The [c]ourt specifically clarified for the record that [it]
           had made various rulings on the relevant issues.
           (N.T., Suppression Hearing, at 4).


                                  *     *      *

        Finally, [Appellant] cannot show he was prejudiced by trial
        counsel’s decision to forego seeking the identities of the
        confidential informants. The trial court found, and the
        Superior Court affirmed, that both probable cause
        supported both the search warrant for [Appellant’s] home
        and the order authorizing the GPS tracking device for
        [Appellant’s] vehicle.     There is simply no reasonable
        probability that the outcome of the proceedings would have
        been different but for trial counsel’s alleged ineffectiveness.

(PCRA Court Opinion at 11-15). We agree that Appellant has not met his

burden of proving counsel’s ineffectiveness.          See Sandusky, supra.

Accordingly, we affirm the order denying PCRA relief.

     Order affirmed.



                                      - 12 -
J-S13021-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/07/2022




                          - 13 -